Citation Nr: 0124113	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a June 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  The veteran timely perfected an 
appeal on this issue.

In June 2001, a hearing was held at the RO before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  During that hearing, the appellant submitted 
additional evidence accompanied by a written waiver of 
consideration of that evidence by the RO.  See 38 C.F.R. §§ 
19.37, 20.1304 (2000).  Hence, the Board will consider such 
evidence in connection with the current appeal.


FINDING OF FACT

The service department has certified that the appellant had 
no qualifying service, including service as a member of the 
Philippine Commonwealth Army, or the recognized guerrillas, 
in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met. 38 U.S.C.A. §§ 101(2), 107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his application for VA benefits, received in May 2000, the 
appellant reported that he had service in the United States 
Armed Forces from December 1941 to March 1946, and was a 
prisoner of war (POW) of the Japanese government from April 
to August 1942.  Accompanying his application was a document 
dated in March 2000 from the Armed Forces of the Philippines, 
Office of the Adjutant General, indicating that the appellant 
served in "Combat Co, 13th Inf 11 Div."  Regarding whether 
the veteran's name was carried on the "Approved Revised 
Reconstructed Guerilla Roster of 1948," the document noted 
that this was not applicable.

In May 2000, the RO requested that the service department 
verify the service of appellant, and furnished the 
appellant's full name, including his middle initial, date of 
birth, claimed service number and dates of claimed service.  
In August 2000, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
NPRC also noted that the service number given by the veteran 
was the service number of another individual.

Statements of appellant in the claims folder are to the 
effect that he is entitled to VA benefits based upon the 
valid service as noted by the Armed Forces of the 
Philippines, Office of the Adjutant General. 

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  To 
implement the provisions of the law, VA has promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The law and implementing regulations redefine the obligations 
of VA with respect to the duty to assist and include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom., Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA has a duty to assist in the development of facts relating 
to this claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102-03 (West Supp. 2001). The 
appellant was notified by means of a June 2000 letter from 
the RO of the information and evidence needed to substantiate 
his claim. VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. See 38 U.S.C. § 
5103A (West Supp. 2001). The RO requested verification of 
service of the appellant from the service department. The 
appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the claim.

The RO denied this claim on the basis that the appellant had 
no valid military service for eligibility for VA benefits.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Accordingly, the Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the appellant is required to comply 
with VA's duty to assist him.  See 38 U.S.C. § 5103A, supra).

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k). "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b). "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet regulatory requirements, VA 
shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, a service 
department determination as to an individual's service shall 
be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Under 
38 C.F.R. § 3.9 and 3.203, Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

As the appellant did not submit service information meeting 
the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the claimed military service of the 
appellant from NPRC.  In the request for verification, the RO 
reported the identifying information provided by the 
appellant.

In August 2000, NPRC reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  As noted above, a service 
department determination as to whether or not an individual 
had qualifying service is binding on VA.  Duro, 2 Vet. App. 
at 532; Dacoron, 4 Vet. App. at 120.

In the request to NPRC, the RO provided the full name, 
including his middle inital, date of birth, alleged service 
number and dates of claimed service.  The appellant has 
submitted no additional information that would warrant 
another request for verification.  At his June 2001 hearing 
before the Board, the appellant restated the service number 
that had been reported to and considered by NPRC.  

Although the record contains a certification from the Office 
of the Adjutant General of the Armed Forces of the 
Philippines reporting the appellant's service in Combat Co, 
13th Inf 11 Div, VA is not bound by Philippine Army 
determinations of service.  A service department 
determination as to an individual's service shall be binding 
on VA. Id.

Therefore, inasmuch as the service department's verification 
of the service of appellant is binding on VA, the Board 
concludes that appellant is not considered a "veteran," and 
that the appellant has not attained status as a valid 
claimant.  Therefore, the appellant's claim for entitlement 
to VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

